NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RALPH D. WRIGHT, JR.,              )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-747
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Michael P. Maddux of Michael P. Maddux,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Anne F. McDonough,
Senior Assistant Attorney General, Tampa;
and Marie T. Rives, Assistant Attorney
General, Tampa (substituted as counsel of
record), for Appellee.


PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.